DETAILED ACTION
Claims 1-20 are pending.  Claims 17-20 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/17/22, have been fully considered but are not persuasive.
Applicant argues that the simulation and prediction recited in claim 1 ‘is not a concept that can be "performed in the human mind" and is not an observation, evaluation, judgment, or opinion. (MPEP, 2106.04(a)(3)) (page 12) and reiterates the same argument on page 13.
It is respectfully submitted that calculations (evaluations), including modelling, e.g. regression analysis, may be performed by a human with pen and paper, see for example Grover et al. U.S. Patent Publication No. 5968263 [col. 8 lines 5-19]. Further, merely using a general-purpose computer to assist with performing calculations is not considered significant, see 2106.05(f). In addition, no evidence is provided to support this allegation.
Applicant states that the judicial exception is integrated into a practical application because the claim ‘imposes a meaningful limit on the judicial exception’ (pages 14-15).
It is respectfully submitted that no reasoned argument or evidence is presented as to why this might be the case.  By contrast, a detailed analysis is provided below in the current rejection under 35 U.S.C. § 101 as to why the various claim elements fail to impose such a meaningful limit. 
Applicant argues that the claimed invention provides an improvement to fault prediction and detection (page 15).
It is respectfully submitted that the claims are rejected as obvious under 35 U.S.C. § 103 (see below) which is evidence that the claimed invention is not a significant improvement over existing technology.
Applicant argues that the claimed invention provides an improvement in technology and cites various passages from the specification to support this statement (page 16).
It is respectfully submitted that this argument is moot as these specific features from the specification, e.g. determining deteriorating performance, are not claimed and limitations from the specification cannot be read into the claims: ‘limitations from the specification are not read into the claims’ (MPEP 2145 VI).  Although the claims are given the broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that ‘these features amount to "significantly more than the recited judicial exception (e.g., because the additional elements [are] unconventional in combination)" (Federal Register, page 55) and provide "a technical improvement in the art."’ (page 17).
It is respectfully submitted that the claims are rejected as obvious under 35 U.S.C. § 103 (see below) which is evidence that the claimed invention is not unconventional or a significant improvement over existing technology.
Applicant’s arguments that the combination of Gervais and Fox do not teach the amended independent claims (pages 17-19) are moot in view of the new citation to Webster.
Applicant states that ‘Webster does not cure the deficiencies of Gervais and Fox with respect to claims 1 and 9’ (page 20).
It is respectfully submitted that no evidence is provided to support this statement.  Further, Webster teaches the deficiencies in Gervais and Fox because Webster describes that the methodology predicts the temperature of the air as it exits the ducts 63 (environmental outputs). For example, another computer aided engineering method 120, such as an air conditioning simulation model, predicts the temperature of the air entering the occupant compartment 20 (environmental inputs) when the thermal management system 10 is in an air conditioning mode. The air conditioning simulation model (digital twin) develops a transfer function which relates a temperature of the recirculated air entering the inside air inlet opening 37 versus a temperature of the air discharged from the ducts 63 [col. 9 lines 11-29] and that a predicted occupant compartment temperature (environmental output) is used to predict a comfort level and a time to reach a comfort level (future performance of the air conditioning system being simulated) [col. 10 lines 22-63, Figs. 7-9].  This is further detailed below in the current rejection of claims 1 and 9 under 35 U.S.C. § 103.
Applicant’s arguments regarding Alvarez, Hsiung, Gal and Khan (pages 20-21) are moot as these references are not cited in the rejection of independent claims 1 and 9.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data (a recommendation).  Note that some of claim elements are also be interpreted as abstract mathematical processes, as indicated below.
Claim 1 recites a building management system (BMS), i.e. a machine, which is a statutory category of invention.  The claim recites the following steps: 
generate a building device digital twin for the physical building device based on the environmental inputs and the environmental outputs, 
wherein the building device digital twin is a virtual representation of a plurality of components of the physical building device and comprises a model that simulates operation of the physical building device; 
generate a predicted future performance of the physical building device based on the building device digital twin  by executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the physical building device, wherein the predicted future performance is based on the simulated environmental output; and 
generate a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract model that simulates a system, making predictions by executing the  model and then determining a recommendation for a change to a machine that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the system is a building management system (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)),  that processing circuits are used and that the model is ‘digital’ (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and receiving environments inputs and outputs (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. that the system is a building management system (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)), that processing circuits are used and that the model is ‘digital’ (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and receiving environments inputs and outputs (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Note that building management systems are well understood, routine and conventional, see Kim et al. U.S. Patent Publication No. 20060212175, paragraph 0006 and the references cited below in the rejection under 35 U.S.C. § 103, and are not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites that a natural language request is made and the recommendation is made in response that is within the capability of a human being. Thus this claim recites an abstract idea.
Claim 3 recites presenting the abstract recommendation via a user interface (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and lists various alternative types of data for the abstract recommendation.  Thus this claim recites an abstract idea.
Claim 6 recites further details of the model generation process, i.e. that it involves generating a decision forest regression model (a known abstract mathematical process), training the decision forest regression model (applying generic computing technology to perform a known mathematical process — see MPEP 2106.04(a)(2) III C) dividing the inputs into training and scoring data sets and generating a performance metric based on the scoring data set (data manipulation and calculation that may be performed by a human).  Note that decision forest regression is well-understood, routine, conventional, see Gal (cited below), Benndorf et al. U.S. Patent Publication No. 20190361921, or Tsou et al. U.S. Patent Publication No. 20180189667.  Thus this claim recites an abstract idea.
Claim 7 recites receiving current environmental inputs (mere data gathering, see MPEP 2106.05 I A) and generating simulated environmental outputs based on a model and the received current environmental inputs (calculation that may be performed by a human). Thus this claim recites an abstract idea.
Claim 8 recites receive real-time environmental inputs (mere data gathering, see MPEP 2106.05 I A), generating a three-dimensional view of the building and the physical building device (a human is capable of producing a view, e.g. on paper) and presenting the three-dimensional view of the building and the received inputs to a user via an interface (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).  Also note that the three-dimensional view is tangential to the inventive concept, at least because it is not directly linked to the other claim elements.  Thus this claim recites an abstract idea.
Claim 9 recites a method, i.e. a process, which is a statutory category of invention.  The recited process is however similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1.
Claims 10-11 and 14-16 recite similar limitations to claims 2-3 and 6-8, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-3 and 6-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7, 9, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervais U.S. Patent Publication No. 20190278242 (hereinafter Gervais) in view of Fox et al. U.S. Patent Publication No. 20170361259 (hereinafter Fox).
Regarding claim 1, Gervais teaches building management system (BMS) [0118-0121, Figs. 1 and 8 — environment controllers 100… first and second locations may consist of different buildings, different floors of the same building… Each environment controller 100 represented in FIG. 8 interacts with at least one sensor 300, at least one user 10, and at least one controlled appliance 400] comprising: 
one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] configured to: 
receive, from a physical building device of a building, environmental inputs and environmental outputs of the physical building device [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs); 0048, Fig. 2 — measured current temperature; 0054-0055, Fig. 2 — Examples of set points include target environmental characteristic values, such as a target temperature; 0074-0076, Fig. 7 — method 500 comprises the step 530 of transmitting the at least one current environmental characteristic value and the at least one set point to the training server 200]; 
generate a building device digital twin for the physical building device based on the environmental inputs and the environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212 receives current environmental characteristic values and set points (environmental inputs and environmental outputs)], 
wherein the building device digital twin is a virtual representation of a plurality of components of the physical building device [0053 — appliance 400 includes an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.; 0078 — a fan, alternatively a single command for controlling the pressure generated by a compressor (physical components)]  and comprises a model that simulates operation of the physical building device for predicting behavior of the physical building device [0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)l… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase.  When the training phase is completed, the predictive model is transmitted to the environment controller 100. The environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400, based on current operating conditions of the environment controller 100; 0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400) based on inputs (simulation of behavior; at least one environmental characteristic value received from the sensor(s) 300]; 
generate a predicted future performance of the physical building device based on the building device digital twin by executing the model based on the environmental inputs [0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
But Gervais fails to clearly specify executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs and generating a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device.
However, Fox teaches a processor [0022, Fig. 2 —  one or more processors 102] configured to generate a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
Gervais and Fox are analogous art.  They relate to building management systems, particularly predictive HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Gervais, by incorporating the above limitations, as taught by Fox.  
One of ordinary skill in the art would have been motivated to do this modification to accurately predict and communicate the need for system maintenance, as taught by Fox [0002-0003, 0008].
But the combination of Gervais and Fox fails to clearly specify executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs.
However, Webster teaches executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs [col. 9 lines 11-29 — the methodology predicts the temperature of the air as it exits the ducts 63 (environmental outputs). For example, another computer aided engineering method 120, such as an air conditioning simulation model, predicts the temperature of the air entering the occupant compartment 20 (environmental inputs) when the thermal management system 10 is in an air conditioning mode. The air conditioning simulation model (digital twin) develops a transfer function which relates a temperature of the recirculated air entering the inside air inlet opening 37 versus a temperature of the air discharged from the ducts 63; col. 10 lines 22-63, Figs. 7-9 —  a predicted occupant compartment temperature used to predict a comfort level and a time to reach a comfort level (future performance of the air conditioning system being simulated)].
Gervais, Fox and Webster are analogous art.  They relate to HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais and Fox, by incorporating the above limitations, as taught by Webster.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict an occupant’s comfort level and allow informed decisions to be made regarding an environmental control system, as taught by Webster [col. 2 lines 19-45 ] and to determine if an environmental control system is capable of achieving a required occupant preference without having to perform such a test.
Regarding claim 3, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above.  
Further, Fox teaches wherein the one or more processing circuits [0022, Fig. 2 — one or more processors 102] are configured to: 
present, via a user interface of a user device, the recommendation [0020-0022, Figs.1-2 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… computing device 100 can assume various forms known in the art and capable of electronically executing the operations described below. For example, the computing device 100 can be, or can be provided as part of, a mobile device (e.g., mobile smart phone, tablet computer, personal digital assistant (PDA), laptop computer, media player, etc...  mobile device 126; 0047 — systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the use…  a mobile application for, for example, a homeowner where they could receive filter replacement notifications through the application], 
wherein the recommendation comprises at least one of: 
an indication to schedule preventative maintenance for the physical building device [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user; 0037 —  useful life of the filter 34, and reflects or represents an estimate of the length of time the filter 34 can be exposed to (or handle) forced airflow and continue to perform at an acceptable level (e.g., is unlikely to have become clogged or dirtied to an unacceptable level that otherwise negatively affects performance of the HVAC system 22]; 
an indication to adjust an operating parameter of the physical building device; and 
an indication of an adjustment to make to a future design of the physical building device.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais, Fox and Webster, by incorporating the above limitations, as taught by Fox.  
One of ordinary skill in the art would have been motivated to do this modification to accurately predict and conveniently communicate the need for system maintenance directly to a user, as taught by Fox [0002-0003, 0008, 0022, 0047].
Regarding claim 4, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches generating an operating parameter update for an operating parameter of the physical building device; and control, via the physical building device, an environmental condition of the building based on the operating parameter update [0002 —  an environment controller, which receives measured environmental characteristic values, generally from external sensors, and in turn determines set points or command parameters to be sent to controlled appliances; 0046 —  environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400; 0082-0083, Fig. 4 — transmitting the one or more commands to the environment controller 100 via the communication interface 230…  receiving the one or more commands from the training server 200 via the communication interface 230, and transmitting the one or more commands to the controlled appliance 400].
Regarding claim 7, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches the one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] are configured to generate the predicted future performance of the physical building device based on the building device digital twin by: 
receiving current environmental inputs from the physical building device, wherein the current environmental inputs are recorded by the physical building device after the environmental inputs [0072 — receiving at least one environmental characteristic value from the at least one sensor 300. The at least one environmental characteristic value is received by the processing unit 110 via the communication interface 130. Step 520 is performed by the control module 112 executed by the processing unit 110 of the environment controller 100. This step has been described previously, and is illustrated in FIGS. 1 and 2. The environmental characteristic value(s) received at step 520 is (are) referred to as the current environmental characteristic value(s); 0115, 0125, Figs. 4, 6-7 —  neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300]; and 
generating outputs based on the building device digital twin and the received current environmental inputs [0115, 0125, Figs. 4, 6-7 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
Further, Webster teaches generating simulated environmental outputs based on the device digital twin and the received environmental inputs [col. 9 lines 11-29 — the methodology predicts the temperature of the air as it exits the ducts 63 (environmental outputs). For example, another computer aided engineering method 120, such as an air conditioning simulation model, predicts the temperature of the air entering the occupant compartment 20 (environmental inputs) when the thermal management system 10 is in an air conditioning mode. The air conditioning simulation model (digital twin) develops a transfer function which relates a temperature of the recirculated air entering the inside air inlet opening 37 versus a temperature of the air discharged from the ducts 63].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais, Fox and Webster, by incorporating the above limitations, as taught by Webster.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the environmental output of an environmental control system and therefore its predicted performance, e.g. cooling/heating, to facilitate appropriate system adjustments to achieve the desired system functionality.
Regarding claim 9, Gervais teaches a method [0009 — a method for generating a predictive model for controlling an appliance] comprising: 
receiving, from a physical building device of a building, environmental inputs and environmental outputs of the physical building device [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs); 0048, Fig. 2 — measured current temperature; 0054-0055, Fig. 2 — Examples of set points include target environmental characteristic values, such as a target temperature; 0074-0076, Fig. 7 — method 500 comprises the step 530 of transmitting the at least one current environmental characteristic value and the at least one set point to the training server 200]; 
generating a building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs)], 
wherein the building device digital twin is a virtual representation of a plurality of components of the physical building device [0053 — appliance 400 includes an actuation module controlling the speed of a fan, an actuation module controlling the pressure generated by a compressor, an actuation module controlling a valve defining the rate of an airflow, etc.; 0078 — a fan, alternatively a single command for controlling the pressure generated by a compressor (physical components)]  and comprises a model that simulates operation of the physical building device for predicting behavior of the physical building device [0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)l… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase.  When the training phase is completed, the predictive model is transmitted to the environment controller 100. The environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400, based on current operating conditions of the environment controller 100; 0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400) based on inputs (at least one environmental characteristic value received from the sensor(s) 300]; 
generating a predicted future performance of the physical building device based on the building device digital twin by executing the model based on the environmental inputs [0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
But Gervais fails to clearly specify executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs and generating a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device.
However, Fox teaches generating a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
Gervais and Fox are analogous art.  They relate to building management systems, particularly predictive HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Gervais, by incorporating the above limitations, as taught by Fox.  
One of ordinary skill in the art would have been motivated to do this modification to accurately predict and communicate the need for system maintenance, as taught by Fox [0002-0003, 0008].
But the combination of Gervais and Fox fails to clearly specify executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs.
However, Webster teaches executing the model based on the environmental inputs to generate simulated environmental outputs that simulate the operation of the device, wherein the predicted future performance is based on the simulated environmental outputs [col. 9 lines 11-29 — the methodology predicts the temperature of the air as it exits the ducts 63 (environmental outputs). For example, another computer aided engineering method 120, such as an air conditioning simulation model, predicts the temperature of the air entering the occupant compartment 20 (environmental inputs) when the thermal management system 10 is in an air conditioning mode. The air conditioning simulation model (digital twin) develops a transfer function which relates a temperature of the recirculated air entering the inside air inlet opening 37 versus a temperature of the air discharged from the ducts 63; col. 10 lines 22-63, Figs. 7-9 —  a predicted occupant compartment temperature used to predict a comfort level and a time to reach a comfort level (future performance of the air conditioning system being simulated)].
Gervais, Fox and Webster are analogous art.  They relate to HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais and Fox, by incorporating the above limitations, as taught by Webster.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict an occupant’s comfort level and allow informed decisions to be made regarding an environmental control system, as taught by Webster [col. 2 lines 19-45 ] and to determine if an environmental control system is capable of achieving a required occupant preference without having to perform such a test.
Regarding claim 11, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 12, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 15, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais, Fox and Webster in view of Alvarez et al. U.S. Patent No. 10360304 (hereinafter Alvarez).
Regarding claim 2, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above.  
Further, Fox teaches that processing circuits [0022, Fig. 2 — one or more processors 102] are configured to receive an input from a user of a user device comprising a request for generation of analytics for the physical building device [0046 — the filter prediction operation for a particular air filter is terminated or ends once the replacement status indicates that the air filter 34 should be replaced. A notification is optionally delivered to the user as described below… the filter prediction operation is then re-initiated (e.g., automatically or in response to a user prompt) (request for generation of analytics)]; 
determine the request for the generation of analytics for the physical building device; and generate the recommendation in response to determining the request for the generation of analytics [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0046-0047 — the filter prediction operation for a particular air filter is terminated or ends once the replacement status indicates that the air filter 34 should be replaced. A notification is optionally delivered to the user as described below… the filter prediction operation is then re-initiated (e.g., automatically or in response to a user prompt) (request for generation of analytics) … systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
But the combination of Gervais, Fox and Webster fails to clearly specify a natural language input and performing natural language processing.
However, Alvarez teaches a natural language input and performing natural language processing [co1. 3 line 3 – col. 5 line 23 — a specific occupant may send an input via the natural language processing interface 112… The natural language processing interface 112 may receive an interaction from an occupant… the occupant utilizes the natural language processing interface 112 to state “It's quite chilly today.”; 2) the natural language processing interface 112 may further request intent by responding, “Would you like me to turn the heat on?” ; col. 12 line 66 – col. 13 line 44, Figs. 13-14 — an occupant device natural language processing interface 1300 comprises a device 1302; col. 15 lines 15-24 —  computing device 1500 may be a device such as a smartphone,].
Gervais, Fox, Webster and Alvarez are analogous art.  They relate to HVAC control systems and Gervais, Fox; and Alvarez relate to building management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais, Fox, and Webster, by incorporating the above limitations, as taught by Alvarez.  
One of ordinary skill in the art would have been motivated to do this modification to enable an occupant to more easily interact with a building management system using natural language.
Regarding claim 10, the combination of Gervais, Fox, Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais, Fox, Webster in view of Hsiung et al. U.S. Patent Publication No. 20030109951 (hereinafter Hsiung) and Gal U.S. Patent Publication No. 20180143047 (hereinafter Gal).
Regarding claim 6, the combination of Gervais, Fox, Webster teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches that one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] are configured to generate the building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs].
But the combination of Gervais, Fox, Webster fails to clearly specify generating a model by: generating a decision forest regression model; generating a training data set and a scoring data set by dividing the input data into the training data set and the scoring data set; training the decision forest regression model based on the training data set, wherein the decision forest regression model is the model; and generating a performance metric for the decision forest regression model by evaluating the decision forest regression model based on the scoring data set.
However, Hsiung teaches generating a model by: generating a training data set and a scoring data set by dividing the input data into the training data set and the scoring data set [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets (training and scoring data sets, respectively). A model is built with the calibration subset and is used to predict the validation subset. The training data set can be divided into calibration and validation subsets called "leave-one-out", i.e., take one sample out from each class to build a validation subset and use the rest samples to build a calibration subset. This process can be repeated using different subset until every sample in the training set has been included in one validation subset]; 
training the model based on the training data set, wherein the regression model is the model [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets. A model is built with the calibration subset and is used to predict the validation subset. The training data set can be divided into calibration and validation subsets called "leave-one-out", i.e., take one sample out from each class to build a validation subset and use the rest samples to build a calibration subset. This process can be repeated using different subset until every sample in the training set has been included in one validation subset]; and 
generating a performance metric for the regression model by evaluating the regression model based on the scoring data set [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets. A model is built with the calibration subset and is used to predict the validation subset. The training data set can be divided into calibration and validation subsets called "leave-one-out", i.e., take one sample out from each class to build a validation subset and use the rest samples to build a calibration subset. This process can be repeated using different subset until every sample in the training set has been included in one validation subset… The predicted results are stored in an array. Then, the correct prediction percentages (CPP) are calculated, and are used to validate the performance of the model (evaluating the regression model based on the scoring data set)].
Gervais, Fox, Webster and Hsiung are analogous art.  They relate to control systems using predictive models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known decision forest model generation technique of Hsiung for the model generation technique of Gervais, Fox, Webster for the predictable result of a building management system and method that performs training based on a divided input data set that facilitates both calibration and model validation.  
But the combination of Gervais, Fox, Webster and Hsiung fails to clearly specify generating a decision forest regression model and that a trained decision forest regression model is the model.
However, Gal teaches generating a decision forest regression model and that a trained decision forest regression model is a model [0442 — The process of learning these differences may use algorithms that learn from and make predictions based on the data available (e.g., genetic algorithms and random decision forest algorithms)].
Gervais, Fox, Webster, Hsiung and Gal are analogous art.  They relate to control systems using predictive models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known decision forest regression model, as taught by Gal, for the model of Gervais, Fox Webster and Hsiung for the predictable result of a building management system and method that utilizes a decision forest regression model.  
Regarding claim 14, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais, Fox and Webster in view of Khan et al. U.S. Patent Publication No. 20120259594 (hereinafter Khan).
Regarding claim 8, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches the one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] are configured: 
receive real-time environmental inputs from the physical building device [0072 — receiving at least one environmental characteristic value from the at least one sensor 300. The at least one environmental characteristic value is received by the processing unit 110 via the communication interface 130. Step 520 is performed by the control module 112 executed by the processing unit 110 of the environment controller 100. This step has been described previously, and is illustrated in FIGS. 1 and 2. The environmental characteristic value(s) received at step 520 is (are) referred to as the current environmental characteristic value(s); 0115, 0125, Figs. 4, 6-7 —  neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
Further, Fox teaches presenting, via a user interface of a user device, information [present, via a user interface of a user device, the recommendation [0020-0022, Figs.1-2 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… computing device 100 can assume various forms known in the art and capable of electronically executing the operations described below. For example, the computing device 100 can be, or can be provided as part of, a mobile device (e.g., mobile smart phone, tablet computer, personal digital assistant (PDA), laptop computer, media player, etc...  mobile device 126; 0047 — systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the use…  a mobile application for, for example, a homeowner where they could receive filter replacement notifications through the application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais, Fox and Webster, by incorporating the above limitations, as taught by Fox.  
One of ordinary skill in the art would have been motivated to do this modification to conveniently communicate directly to a user, as taught by Fox [0002-0003, 0008, 0022, 0047].
But the combination of Gervais, Fox and Webster fails to clearly specify generating a three dimensional view of the building and the physical building device; and presenting, via a user interface of a user device, the three dimensional view of the building and the physical building device, and an indication of the received real-time environmental inputs.
However, Khan teaches generating a three dimensional view of the building and the physical building device; and presenting, via a user interface of a user device, the three dimensional view of the building and the physical building device, and an indication of the received real-time environmental inputs [0021 — Visualization processor 100 may be a computer workstation, personal computer, video game console, personal digital assistant, rendering engine, mobile phone, hand held device, smart phone, super-smart phone (user device); 0033, Fig. 2 — a system 200 for 3-D visualization of building data… temperature sensors; 0043-0044, Fig. 4B —  visualization of building module 210 based on the data collected from various sensors 212 that are located in or around building module 210. It should be noted that the data collected from various sensors is processed by visualization processor 100 to generate graphical presentations of visual objects that are then displayed in conjunction with corresponding BIM data models…. light sensors; 0047 — a visual representation using a text label may be provided to real time display].
Gervais, Fox, Webster and Khan are analogous art.  They relate to with environmental monitoring/control systems and Gervais, Fox, and Khan relate to building management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais, Fox, and Webster, by incorporating the above limitations, as taught by Khan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide easily accessible and understandable real-time awareness to building occupants of current environmental conditions and to assist them with understanding the complex interacting factor by relating spatial and non-spatial data, as taught by Khan [0007].
Regarding claim 16, the combination of Gervais, Fox and Webster teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Allowable Subject Matter
Claim(s) 5 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119